DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-16 and 22-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as
being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was
made without traverse in the reply filed on January 04, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0127941 A1 to Ostermeier et al (hereinafter “Ostermeier”; cited by Applicant).
	As to claims 1 and 18, Ostermeier discloses an intraocular pressure (IOP) sensing system comprising: 
an intraocular pressure sensing implant (1, 6) to be implanted into an eye of a patient for capturing absolute intraocular pressure measurements ("implant 1 has an electrical pressure sensor 6 for measuring the intraocular pressure": paragraph [0035]; Figures 1, 2); and 
an external device (“reader”) for capturing atmospheric pressure measurements ("the reader measures and records the external air pressure" paragraph [0024]),
wherein the intraocular pressure sensing implant is configured to capture an absolute intraocular pressure measurement at an appointed time (“A quasi-continuous recording” with a time stamp by the data logger is considered measurement at an appointed time. Para [0024].  Note that the reader provides the trigger for measurement para [0023]),

wherein the external device is configured to download absolute intraocular pressure measurements from the intraocular pressure sensing implant (IOP data saved via device that is external from ocular implant para [0024]).

As to claims 2 and 19, Ostermeier discloses the IOP sensing system and method of claims 1 and 18, wherein the intraocular pressure sensing implant includes a first onboard timekeeping device (clock generator of the implant: paragraph [0023]; see also data logger/time stamp in paragraph [0024]), and wherein the absolute intraocular pressure sensing implant is configured to capture the intraocular pressure measurement at the appointed time, as indicated by the first onboard timekeeping device (clock generator of the implant: paragraph [0023]; “A quasi-continuous recording” with a time stamp by the data logger is considered measurement at an appointed time. [0024] Note that the reader provides the trigger for measurement para [0023]; "said implant saves the measured intraocular pressure values together with a time stamp": paragraph [0024]).

As to claims 3 and 20, Ostermeier discloses the IOP sensing system and method of claims 2 and 18. Ostermeier further discloses wherein the external device includes a second timekeeping device (para [0024]), and wherein the external device is configured to capture the plurality of atmospheric pressure measurements around the appointed time, as indicated by the second timekeeping device (“The reader could provide the trigger for a measurement via a radio link.” Para [0023]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ostermeier in view of US 2010/0036222 A1 to Goode.  Ostermeier discloses the IOP sensing system and method of claims 1 and 18.  Ostermeier does not explicitly teach wherein the external device is configured to capture the .
 
Claims 17 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Obermeier in view of US 2003/0078487 A1 to Jeffries (cited by Applicant).  Obermeier discloses the IOP sensing system and method of claims 1 and 18.  Obermeier does not explicitly teach wherein the external device is configured to be worn by the patient.  Jeffries teaches the external device is configured to be worn by the patient (para [0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the external device of Obermeier to be worn by the patient, as taught by Jeffries, to provide a hands-free means for the patient to collect sensor data.
Response to Arguments
Applicant’s arguments, filed June 09, 2021, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J McCrosky whose telephone number is (303)297-4244.  The examiner can normally be reached on M-F 7 AM - 5 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. McCrosky/Primary Examiner, Art Unit 3791